Citation Nr: 9917291	
Decision Date: 06/23/99    Archive Date: 06/29/99

DOCKET NO.  97- 32 889	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether a timely appeal was filed from the October 1988 
denial of service connection for depressive neurosis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Daniel R. McGarry


INTRODUCTION

The veteran had active service from March 1962 to July 1966.  
This appeal arises before the Board of Veterans' Appeals 
(Board) from the determination of the regional office (RO) 
that a timely notice of disagreement (NOD) was not filed 
following the October 24, 1988, notice of denial of service 
connection for depressive neurosis.


FINDINGS OF FACT

1.  By a notice dated October 24, 1988, the RO informed the 
appellant that it had denied his claim for a nervous disorder 
diagnosed as depressive neurosis.

2.  The appellant did not file a notice of disagreement 
following the RO's October 1988 denial of service connection 
for depressive neurosis.

3.  In June 1997, the appellant submitted a statement 
indicating that he wished to claim service connection for a 
psychiatric disorder.


CONCLUSION OF LAW

The appellant did not file a timely appeal of the RO's 
October 1988 denial of service connection for depressive 
neurosis.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§§ 20.200, 20.201, 20.202, 20.302, 20.1103 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Appellate review of an RO decision is initiated by a notice 
of disagreement (NOD) and completed by a substantive appeal 
after a statement of the case is furnished.  38 U.S.C.A. 
§ 7105(a) (West 1991).  An appeal consists of a timely filed 
NOD in writing, and after a statement of the case (SOC) has 
been furnished, a timely filed substantive appeal.  38 C.F.R. 
§ 20.200 (1998).  An NOD is a written communication from a 
claimant or his representative expressing dissatisfaction or 
disagreement with an adjudicative determination by the agency 
of original jurisdiction.  38 C.F.R. § 20.201 (1998).  A 
substantive appeal consists of a properly completed 
Department of Veterans Affairs (VA) Form 9 "Appeal to the 
Board of Veterans' Appeals," or correspondence containing 
the necessary information.  38 C.F.R. § 20.202 (1998).  A 
substantive appeal must be filed within 60 days of the date 
that the agency of original jurisdiction mails the SOC to the 
appellant, or within the remainder of the one-year period 
from the date of mailing of the notification of the 
determination being appealed, whichever period ends later.  
38 C.F.R. § 20.302(b) (1998).  A substantive appeal 
postmarked prior to the expiration of the applicable time 
period will be accepted as timely filed.  In the event that 
the postmark is not of record, the postmark date will be 
presumed to be five days prior to the date of receipt of the 
document by the Department of Veterans Affairs (VA).  
38 C.F.R. § 20.305 (1998).  

In October 1988, the RO informed the appellant that it had 
denied his claim for service connection for a nervous 
disorder diagnosed as depressive neurosis.  The appellant has 
never filed a NOD from the October 1988 decision, that is, he 
has never filed a written statement expressing 
dissatisfaction or disagreement with this action and a desire 
to appeal it.  As he has not done so, the October 1988 rating 
decision is final.  See 38 U.S.C.A. § 7105 (West 1991); 
38 C.F.R. § 20.302, 20.1103 (1998).  It may be reopened only 
by the submission of new and material evidence.  See 
38 U.S.C.A. § 5108.

The RO received nothing further from the veteran concerning a 
claim for service connection for a psychiatric disorder until 
June 1997, when he filed a statement indicating that he 
wished to claim service connection for a psychiatric 
disorder.  As the veteran did not submit any evidence with 
his statement, and did not provide any evidence in his 
statement, the RO has treated this statement as an untimely 
attempt to appeal the prior denial.  It is this matter that 
is the subject of the appeal now before the Board.  

The Board finds that the appellant did not perfect a timely 
appeal of the RO's October 1988 disallowance of the claim for 
service connection for depressive neurosis.

ORDER

As a timely appeal was not filed from the October 1988 denial 
of service connection for a neuropsychiatric disorder 
diagnosed as depressive neurosis, the appeal concerning the 
timeliness of that appeal is denied.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals


 

